EAGLE SERIES TRUST Supplement dated January 1, 2011 to the Prospectus dated March 1, 2010, as supplemented on September 13, 2010 and December 1, 2010. The following information supplements the disclosure in the Prospectusfor the Eagle Small Cap Core Value Fund, a series of the Eagle Series Trust.It should be retained and read in conjunction with the Prospectus. Effective January 1, 2011, the Eagle Small Cap Core Value Fund (the “Fund”) will add a secondaryperformance benchmark index, the Russell 2500® Index.As a result, the Prospectus should be supplemented as follows: Within the Fund’s “Average Annual Total Returns” table, the “Index” section on page 22 of the Prospectus should include the following returns for the Russell 2500® Index for the periods ended December 31, 2009: 1-yr Lifetime Russell 2500® Index (a)
